DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: "The first vale arrangement" in paragraph [0023] should read "The first valve arrangement".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4, 7, 8, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cakmaz ( WO 99/14097 Machine Translation).
Regarding Claim 1, Cakmaz discloses power steering comprising:
a supply port arrangement having at least a supply port (13, 20), a return port arrangement having at least a return port (15, 22), a working port arrangement having two working ports (portions of valve 4 connected to 8, 9, 17, 18), a first valve arrangement (12) having a first supply side connected to the supply port arrangement and a first output side connected to the working port arrangement, a second valve arrangement (19) having a second supply side connected to the supply port arrangement and a second output side connected to the working port arrangement, and a steering command device (6, 7), wherein in a neutral steering angle the second valve arrangement connects the first output side to the return port arrangement and the first valve arrangement connects the second output side to the return port arrangement (claim 1).
Regarding Claim 2, Cakmaz discloses the steering arrangement according to claim 1, wherein in a predefined steering angle region around the neutral steering angle the first valve arrangement and the second valve arrangement have opposite opening behaviours (lines 131-137 of Cakmaz).
Regarding Claim 4, Cakmaz discloses the steering arrangement according to claim 2, wherein the second valve arrangement is closed when the first valve arrangement reaches 
Regarding Claim 7, Cakmaz discloses the steering arrangement according to claim 2, wherein a total flow through the first valve arrangement and the second valve arrangement from the supply port arrangement to the working port arrangement depends linearly on the steering angle (lines 190-192 of Cakmaz).
Regarding Claim 8, Cakmaz discloses the steering arrangement according to claim 1, wherein the steering command device is connected to control means, wherein the control means actuate the first valve arrangement and the second valve arrangement (lines 119-125 of Cakmaz).
Regarding Claim 19, Cakmaz discloses the steering arrangement according to claim 4, wherein a total flow through the first valve arrangement and the second valve arrangement from the supply port arrangement to the working port arrangement depends linearly on the steering angle (lines 90-192 of Cakmaz)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 12 - 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cakmaz in view of Philippi (WO2007090577 Machine Translation).
Regarding Claim 3, Cakmaz does not disclose the steering arrangement according to claim 2, wherein the predefined region is from less than -3 degrees to less than +3 degrees. 
Philippi teaches a steering angle input between 4 degrees and 7 degrees (line 33 of Philippi).

Regarding claim 3, Philippi modified as above does not explicitly teach that the predefined region is within a range of -3 to +3 degrees with respect to a vertical line. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the predefined steering region to use a narrower region within a range of -3 to +3 degrees, so as to achieve an optimal operating range of the steering arrangement near ‘neutral’, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding Claim 5, Cakmaz discloses the steering arrangement according to claim 2, but does not disclose wherein the first valve arrangement opens faster outside the predefined region than within the predefined region and the second valve arrangement opens faster outside the predefined region than within the predefined region.
Philippi does teach speed-related control for a steering arrangement (lines 89-91 of Philippi). 
Cakmaz and Philippi are considered analogous art to the claimed art because they are in the same area of hydraulic steering arrangements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic steering arrangement of Cakmaz with the teaching of 
Regarding Claim 12, Cakmaz and Philippi disclose the steering arrangement according to claim 3 as applied above. Cakmaz also teaches wherein the second valve arrangement is closed when the first valve arrangement reaches the border of the predefined region and the first valve arrangement is closed when the second valve arrangement reaches the border of the predefined region (lines 63-67 of Cakmaz).
Regarding Claims 13 and 14, modified Cakmaz discloses the steering arrangement according to claims 3 and 4 as applied above. Cakmaz does not disclose wherein the first valve arrangement opens faster outside the predefined region than within the predefined region and the second valve arrangement opens faster outside the predefined region than within the predefined region.
Philippi does teach speed-related control for a steering arrangement (lines 89-91 of Philippi). 
Cakmaz and Philippi are considered analogous art to the claimed art because they are in the same area of hydraulic steering arrangements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic steering arrangement of Cakmaz with the teaching of Philippi by speeding up control of the steering at different stages based on the predefined region. Modifying the valve arrangement of Cakmaz with the increased opening speed 
Regarding Claim 18 and 20, modified Cakmaz discloses the steering arrangement according to claims 1 and 3 as applied above. Cakmaz also discloses wherein a total flow through the first valve arrangement and the second valve arrangement from the supply port arrangement to the working port arrangement depends linearly on the steering angle (lines 190-192 of Cakmaz). 
Claims 6, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cakmaz in view of Takenaka (US 20190071119).
Regarding Claim 6, Cakmaz discloses the steering arrangement according to claim 2, but does not teach the saturation state wherein the second valve arrangement starts connecting the first output side to the supply port arrangement, when the first valve arrangement reaches an open saturation state and the first valve arrangement starts connecting the second output side to the supply port arrangement, when the second valve arrangement reaches an open saturation state.
Takenaka does teach a position sensor (309) or saturation indicator connected to a valve arrangement (33) where the position sensor signal indicates a state. 
Cakmaz and Takenaka are considered analogous art to the claimed art because they are in the same area of hydraulic steering arrangements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic steering arrangement of Cakmaz with the teaching of Takenaka by using a position sensor in the control of the two valve arrangements. 
Regarding Claim 9, Cakmaz discloses the steering arrangement according to claim 8, but does not teach wherein the first valve arrangement comprises a first saturation indicator connected to the control means and the second valve arrangement comprises a second saturation indicator connected to the control means.
Takenaka does teach the position sensor or saturation indicator (309) connected to a valve arrangement (33) and control means (328).
Cakmaz and Takenaka are considered analogous art to the claimed art because they are in the same area of hydraulic steering arrangements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic steering arrangement of Cakmaz with the teaching of ---Takenaka by using a position sensor in the control of the two valve arrangements. Modifying Cakmaz with Takenaka allows for the valve arrangement to be controlled through different inputs. 
Regarding Claim 16, Cakmaz discloses the steering arrangement according to claim 4, but does not teach wherein the second valve arrangement starts connecting the first output side to the supply port arrangement, when the first valve arrangement reaches an open saturation state and the first valve arrangement starts connecting the second output side to the supply port arrangement, when the second valve arrangement reaches an open saturation state.
Takenaka does teach a position sensor (309) or saturation indicator connected to a valve arrangement (33) where the position sensor signal indicates a state. 
. 
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cakmaz in view of Philippi, and further in view of Takenaka (US 20190071119).
Regarding Claims 15 and 17, modified Cakmaz discloses the steering arrangements according to claims 3 and 5 as applied above. Cakmaz does not disclose wherein the second valve arrangement starts connecting the first output side to the supply port arrangement, when the first valve arrangement reaches an open saturation state and the first valve arrangement starts connecting the second output side to the supply port arrangement, when the second valve arrangement reaches an open saturation state.
Takenaka does teach a position sensor (309) or saturation indicator connected to a valve arrangement (33) where the position sensor signal indicates a state. 
Cakmaz and Takenaka are considered analogous art to the claimed art because they are in the same area of hydraulic steering arrangements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic steering arrangement of Cakmaz with the teaching of Takenaka by using a position sensor in the control of the two valve arrangements. . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cakmaz in view of Villegas (US 20180119595).
Regarding Claim 10, Cakmaz discloses the steering arrangement according to claim 8, but does not teach wherein the control means comprise a wheel angle sensor input. 
Villegas does teach a wheel angle sensor for control means ([0060] line 2 of Villegas].
Cakmaz and Villegas are considered analogous art to the claimed art because they are in the same area of hydraulic steering arrangements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydraulic steering arrangement of Cakmaz with the teaching of Villegas by using a wheel angle sensor for control means. Modifying Cakmaz with Villegas allows for the valve arrangement to be controlled through different inputs.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cakmaz in view of Brinkley (US 20130037340).
Regarding Claim 11, Cakmaz discloses the the steering arrangement according to claim 8, but does not teach wherein the first valve arrangement and the second valve arrangement each comprise an electro-hydraulic valve. 
Brinkley does teach an electro-hydraulic valve as part of a valve arrangement ([0035] of Brinkley). 
Cakmaz and Brinkley are considered analogous art to the claimed art because they are in the same area of hydraulic steering arrangements. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                  


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611